           Case 1:20-cv-03822-N/A Document 1                            Filed 11/02/20         Page 1 of 2


                                                                                                       Form 1-1


UNITED STATES COURT OF INTERNATIONAL TRADE                                                    FORM 1

  PLASTICOLOR MOLDED
  PRODUCTS INC.
                                     Plaintiff,
                                                                             SUMMONS

           v.                                                                Court No. 20-03822

 UNITED STATES,
                                      Defendant.

TO:        The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 158I(a) to contest denial of the protest specified below (and the protests listed in the
attached schedule).
                                                                  Isl Mario Toscano
                                                                  Clerk of the Court


                                                     PROTEST
 Port of   Los Angeles                                        Date Protest 4/14/20, etc.
 Entry:                                                       Filed:
 Protest        2704-20-121545, etc.                          Date Protest    5/28/20, etc.
 Number:                                                      Denied:

 Importer:      Plasticolor Molded Products Inc.

 Category of       Automobile seat covers
 Merchandise:


                                ENTRIES INVOLVED IN ABOVE PROTEST

      Entry               Date of             Date of             Entry              Date of         Date of
     Number                Entry            Liquidation          Number               Entry        Liquidation
 555-0668036-6, etc.    11 /25/18, etc.      10/25/19, etc.

      (See Attached Schedule)




                                                                Stein Shostak Shostak Pollack & O'Hara, LLP
Port Director,
                                                                865 S. Figueroa St., Ste. 1388
U.S. Customs and Border Protection                              Los Angeles, CA 900174
301 E. Ocean Blvd., Suite 1400 Long                             Tel: (213) 630-8888
Beach, CA 90802                                                 elon@steinshostak.com
Address of Customs Port in                                      Name, Address, Telephone Number
Which Protest was Denied                                        and E-mail Address of Plaintiffs Attorney
       Case 1:20-cv-03822-N/A Document 1             Filed 11/02/20     Page 2 of 2




                              SCHEDULE OF PROTESTS
Los Angeles
Port of Entry

                  Date Protest   Date Protest                         Date of        Date of
 Protest Number      Filed         Denied         Entry Number         Entry       Lim1",l-L"-

 2704-20-121545    4/14/20        5/28/20         555-0668036-6       11/25/18       10/25/19
 2704-20-121677     4/14/20        5/28/20        555-0668226-3       12/6/18        10/25/19
 2704-20-121687     4/14/20        5/28/20        555-0668377-4       12/10/18       11/08/19
 2704-20-121912     4/15/20        6/02/20        555-0668523-3       12/10/18       11/08/19
 2704-20-121932     4/15/20        5/28/20        555-0668589-4       12/14/18       11/15/19
 2704-20-121933     4/15/20        5/28/20        555-0668620-7       12/22/18       11/22/19
 2704-20-121938     4/15/20        5/28/20        555-0668854-2       12/27/18       11/29/19
 2704-20-121942     4/15/20        5/28/20        555-0668988-8       12/27/18       11/29/19
 2704-20-124873     5/4/20         5/28/20        555-0669116-5       1/05/19        11/29/19
 2704-20-124941     5/4/20         5/28/20        555-0669293-2       1/09/19        12/06/19




Port Director                                   If the port of entry shown above is different
                                                from the port of entry shown on the first
                                                page of the summons, the address of the Port
                                                Director for such different port of entry must
                                                be given in the space provided.

                                         Page 3
